955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alexander Renee De MONTIGNY, Plaintiff-Appellant,v.Carl LEGURSKY, Warden, Defendant-Appellee
No. 91-6686.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 13, 1992.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins, No. CA-91-69-E, Robert Earl Maxwell, Chief District Judge.
Alexander Renee De Montigny, appellant pro se.
Rita A. Stuart, Paul Jordan, Department of Corrections, Charleston, W.Va., for appellee.
N.D.W.Va.
DISMISSED.
OPINION
PER CURIAM:


1
Alexander Renee De Montigny noted this appeal outside the thirty-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(a)(5).*  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Appellant attempted to obtain an extension but the district court denied the motion.   On this record, that ruling was not an abuse of discretion